Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10201511509 A1 (herein DE509).
	In reference to claim  1, DE509 teaches a connecting and/or disconnecting device (fig. 2A, B) or system comprising: a receiver or receptacle (10) having an inner volume (near lead line 100; fig. 2A) that operates to receive a connector (2; fig. 1), and having a pawl or locking mechanism (120) that operates to move towards and at least be partially positioned in a portion of the inner volume of the receiver or receptacle (see fig. 2A); and a pushbutton or actuator (12) that operates to move or unlock the pawl or locking mechanism such that the pawl or locking mechanism operates to move away from and/or out of the inner volume of the receiver or receptacle (see fig. 2B), and/or operates to move or lock the pawl or locking mechanism such that the pawl or locking mechanism operates to move towards and/or into the inner volume of the receiver or receptacle (see fig. 2A).
	In reference to claim  2 DE509 teaches the connector positioned in the inner volume of the receiver or receptacle, wherein the pawl or locking mechanism further operates to engage with, and/or disengage from, a window or opening (201; fig. 3) in a portion or side of the connector, and wherein the pushbutton or actuator (12) operates to: move or unlock the pawl or locking mechanism (120) such that the pawl or locking mechanism disengages from the connector; and/or move or lock the pawl or locking mechanism such that the pawl or locking mechanism engages with the connector.
	In reference to claim  3, DE509 teaches the receiver or receptacle and/or the pawl or locking mechanism operate(s) to allow a user of the device or system to insert and lock, and/or unlock and remove, the connector using only a single hand of the user (see page 4, lines 1-17, which explains that the connector has a sensor that detects the position of the lid.  The user can grab the mating connectors handle and use a thumb/finger to lift the lid to activate the unlocking of the locking mechanism).
In reference to claim  5, DE509 teaches the connector operates to move the pawl or locking mechanism (120) out of the inner volume of the receiver or receptacle as the connector (2) slides into or out of the inner volume in a case where the pawl or locking mechanism (120) is misaligned with the opening or window of the connector (i.e. the locking mechanism (120) cannot move to its final locking position when the connector is not properly aligned in the receptacle) , and wherein the pawl or locking mechanism engages with, and locks in place, the connector in a case where the pawl or locking mechanism is aligned with the opening or window of the connector.
	In reference to claim  18, DE509 teaches a method for controlling a device (fig. 2A, B) or system comprising a receiver or receptacle (10) having an inner volume (near lead line 100; fig. 2A) that operates to receive a connector (2) having a window (201; fig. 3), and having a pawl or locking mechanism (120) that operates to move towards and at least be partially positioned in a portion of the inner volume of the receiver or receptacle (see fig. 2A, B); and comprising a pushbutton or actuator (12) that operates to move or unlock the pawl or locking mechanism such that the pawl or locking mechanism operates to move away from and/or out of the inner volume of the receiver or receptacle (see fig. 2A, B), and/or operates to move or lock the pawl or locking mechanism such that the pawl or locking mechanism operates to move towards and/or into the inner volume of the receiver or receptacle (see fig. 2A, B), the method comprising: positioning the connector in the receiver or receptacle so that the pawl or locking mechanism engages with and is at least partially positioned in the window of the connector (see fig. 3); and actuating the pushbutton or actuator (12) to move or unlock the pawl or locking mechanism such that the pawl or locking mechanism is removed and disengages from the window of the connector so that a user of the device or system can remove the connector from the receptacle or receiver by using only one hand of the user (see page 4, lines 1-17, which explains that the connector has a sensor that detects the position of the lid.  The user can grab the mating connectors handle and use a thumb/finger to lift the lid to activate the unlocking of the locking mechanism).
	In reference to claim  19, DE509 teaches the actuating step is performed automatically or manually (see page 4, lines 1-17, which explains that the connector has a sensor that detects the position of the lid and the lid can cause the locking mechanism to be in a lock/unlock position).


Allowable Subject Matter
Claims 4, 6-12, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest the combination of elements including (Claim 13) a bayonet-style connector not requiring application of an axial force to disengage comprising: a connector portion having a substantially cylindrical outside surface, having an axis defined by the substantially cylindrical outside surface, having a boss rigidly attached to the connector portion and protruding outwards from the substantially cylindrical outside surface, and having a window or opening; a receptacle portion having a substantially cylindrical inside surface that operates to slidingly accept the connector portion, the receptacle portion having a channel that operates to slidingly accept the boss, the channel having a substantially axial lead-in portion and a substantially circumferential cam portion, and the receptacle portion having a pawl moveably mounted on the receptacle portion and biased to at least partially protrude springingly and returnably inward and internal to the inside surface; and an actuator that operates to impart force on the pawl, wherein the window or opening of the connector portion operates to receive at least a portion of the pawl, and the actuator operates to retract the pawl from the window or opening such that a user of the bayonet-style connector can remove the connector portion using only one hand of the user.  



Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         08/02/2022